United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3910
                                   ___________

National Labor Relations Board,          *
                                         *
            Petitioner,                  *
                                         *
      v.                                 * Petition for Enforcement of
                                         * Order of the National Labor
Budrovich Contracting Company;           * Relations Board.
and Budrovich Excavating Company,        *
a Single Employer,                       * [UNPUBLISHED]
                                         *
            Respondents.                 *

                                   ___________

                             Submitted: September 10, 2001

                                  Filed: October 15, 2001
                                   ___________

Before MORRIS SHEPPARD ARNOLD and BRIGHT, Circuit Judges, and KYLE,1
      District Judge.
                         ___________

PER CURIAM.

      The National Labor Relations Board petitions to enforce its order finding that
Budrovich Contracting Company and Budrovich Excavating Company violated
29 U.S.C. § 158(a)(1) and § 158(a)(3) in a number of ways, most notably by laying

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
off and discharging two union employees for demanding rights secured to them by
a collective bargaining agreement, and by coercively interrogating another union
employee.

      We detect no error in the Board's appreciation or application of the law, and its
findings of fact are supported by substantial evidence in the record, that is, " 'such
relevant evidence as a reasonable mind might accept as adequate to support a
conclusion.' " Carleton College v. NLRB, 230 F.3d 1075, 1077 (8th Cir. 2000),
quoting Consolidated Edison Co. of N.Y. v. NLRB, 305 U.S. 197, 229 (1938). We
therefore grant the Board's petition and enforce its order in its entirety.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-